Case 2:20-cv-00280-JRG Document 56-7 Filed 05/12/21 Page 1 of 6 PageID #: 408




                       BLACKBURN
                          EXHIBIT B
Case 2:20-cv-00280-JRG Document 56-7 Filed 05/12/21 Page 2 of 6 PageID #: 409
Case 2:20-cv-00280-JRG Document 56-7 Filed 05/12/21 Page 3 of 6 PageID #: 410
Case 2:20-cv-00280-JRG Document 56-7 Filed 05/12/21 Page 4 of 6 PageID #: 411
Case 2:20-cv-00280-JRG Document 56-7 Filed 05/12/21 Page 5 of 6 PageID #: 412
Case 2:20-cv-00280-JRG Document 56-7 Filed 05/12/21 Page 6 of 6 PageID #: 413
